Fearer, J. An amended complaint was filed in this Court on August 26, 1960, as an outgrowth of an accident, which occurred on January 10, 1960, at the Clark Service Station, 20th and Broadway Streets, Quincy, Adams County, Illinois. In addition to the claimant herein, it appears from this record that the Allstate Insurance Company has a subrogation claim in the amount of $51.41. Claimant, Thomas J. Winking, has a claim in the amount of $50.00, being the deductible portion of his policy. A joint motion between claimant and respondent, by their respective attorneys, was entered into to the effect that this cause be submitted on the amended complaint and Departmental Report; that there is no dispute of law or facts; that the Departmental Report of the Attorney General shows the matters alleged in the complaint and amended complaint to be true and correct; that claimant and respondent have entered into a stipulation of damages in the amount of $100.41; that the filing of briefs and abstracts and the submission of the cause to a Commissioner under these conditions would serve no useful purpose. It is, therefore, the order of this Court that an award be made to Thomas J. Winking in the sum of $50.00, and, under the subrogation rights of the Allstate Insurance Company, an award is made to it in the sum of $50.41.